Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/18/2022 has been entered.  Claims 1-2, 6-14, and 21-27 remain pending. Claim 2 has been withdrawn as drawn to an unelected species. Claims 3-5 and 15-20 have been cancelled. New claim 28 has been added.  

The amendments to the claims have overcome the objection to claim 1 in Non-Final Rejection mailed 10/15/2021 and that objection is hereby withdrawn. 
Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below.
(a) Regarding rejections under 35 USC 103: 
(i) The Applicant argues “Franks teaches away from the design of Morris in that their combination would appear to disrupt the intended functional design of Franks” would not “it is not clear how implementing the two piece hanger design of Morris would sufficiently still allow for ‘the aft inner leg 68 … [to] act[] as a large cantilevered spring to counteract air pressure loads in operation”. 
(ii) The Examiner respectfully disagrees. There is no teaching or suggestion in the prior art that forming the forward hanger portion of Franks to be a separate component as taught by Morris would somehow interfere with the aft hanger portion (aft inner leg 68) to function as disclosed by Franks.  
(iii) For the above aforementioned reasons, the rejections are hereby maintained.  The remaining arguments regarding the newly amended portions of the claims are addressed in the rejections below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shroud being larger than the cavity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-14 and 21-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the shroud is larger than the cavity” which is indefinite because it is unclear in what way the shroud is required by the claim to be “larger” than the cavity. Additionally, as currently claimed, it is unclear how the shroud can be larger than the cavity when the shroud is disposed within the cavity. Based upon context from Applicant’s disclosure (e.g. Par 0038), the limitation will be interpreted as requiring the shroud have an axial length greater than an axial length between unsprung forward and rearward hanger portions (i.e. distance between forward and rearward portions before the shroud is inserted between the portions).  
To overcome the above issue of indefiniteness, the Examiner suggests amending the claim to specify that the size relationship of the subject limitation be prior to the shroud being disposed within the cavity (e.g. “… prior to assembly the shroud is larger…”) or modifying the claim such that only the shroud hanger is the claimed invention such that the shroud hanger is “… configured to have a shroud disposed …” as claimed.
Claims 6-14 and 21-28 depend from claim 1 and inherit all deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-14, and 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130156556 to Franks in view of US 20050129499 to Morris in further view of US 5553999 to Proctor (henceforth referred to as Proctor ‘999) in even further view of US 20060034685 to Kizuka in even further view of US 6139257 to Proctor (henceforth referred to as Proctor ‘257).
(a) Regarding claim 1:
(i) Franks discloses a shroud hanger assembly (hanger 46, shroud segment 18) for dimensionally incompatible components (Par 0004), comprising: 
a shroud hanger (body 52) formed of a first material (Par 0046), 
said shroud hanger having a forward hanger portion (forward inner leg 64) and a rearward hanger portion (remainder of body 52 excluding forward inner leg 64, aft inner leg 68) defining a cavity therebetween (portion of plenum “P” between surfaces 66 and 70, Fig 1); 
a shroud (shroud segment 18) formed of a low coefficient of thermal expansion second material (CMC, Pars 0004/0046), 
said shroud disposed between said forward hanger portion and said rearward hanger portion (Fig 1); wherein 
the shroud is larger than the cavity (surface 70 shown to extend axially forward beyond axially aft surface of aft wall 26, Fig 1) to force a cantilever bending (“cantilevered spring”, Par 0046) of at least one of the forward hanger portion and the rearward hanger portion away from the cavity (aft inner leg 68 acts as cantilevered spring to push shroud segment 18 axially forward against forward bearing surface 66 of forward inner leg 64; beyond the bending of aft leg 68 providing the cantilevered spring force, the pushing of shroud segment 18 axially forward will bend forward leg 68 at least some infinitely small amount) such that at least one of said forward hanger portion and said rearward hanger portion are configured to apply an axial interference force on said shroud (Fig 1, Par 0046).
(ii) Franks does not disclose wherein the shroud hanger is a multi-piece shroud hanger. 
(iii) Morris is also in the field of shroud hangers (see abstract) and teaches a shroud (shroud segment 30) which is held in place by discrete but connected (Fig 3) forward (forward hanger 32) and rearward (aft hanger 33) hanger portions of a shroud hanger (turbine shroud assembly 25, Fig 3) wherein the forward hanger portion is connected to the rearward hanger portion (Fig 3). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forward hanger portion as disclosed by Franks to be a separate component as taught by Morris for the purpose of reducing tolerance requirements (Par 0010) as well as allowing for easier installation of the shroud within the hanger, allowing the forward portion to be manufactured separate of the rear portion thus reducing the cost of poor quality, and allowing easier access to the shroud segment for repairs.
(v) The proposed combination does not explicitly teach a chordal interface rib on at least one of said forward hanger portion and said rearward hanger portion for engagement with the other of said forward hanger portion and said rearward hanger portion.  
(vi) Proctor ‘999 is also in the field of shroud hangers (see title) and teaches a shroud hanger comprising a forward hanger portion (hanger 36) and a rearward hanger portion (support leg 32) wherein the forward hanger portion comprises a chordal interface rib (hook 46) for insertion into slot (42) creating an interference fit (Col 5 Lns 51-62) between inner and outer lands (52/54) of the rib and outer and inner lands (42a/b) of the slot in order to effect engagement of the forward hanger portion with the rearward hanger portion (Col 5 Lns 10-13).
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forward and rearward hanger portion as taught by the proposed combination to be connected through the use of a chordal interface rib press fit into a slot as taught by Proctor ‘999 for the purpose of providing a seal against leakage of bleed air (see abstract).
(viii) The proposed combination does not explicitly teach wherein the chordal interface rib extends linearly.  
(ix) Kizuka is also in the field of gas turbines (see title) and teaches a nozzle vane (3) and a diaphragm (5) connected along chordal interface ribs (abutting portions of hooks 32/33, Fig 1) wherein the chordal interface rib extends linearly (Par 0031). 
(x) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chordal interface rib as taught by the proposed combination to extend linearly as taught by Kizuka for the purpose of allowing for easier machining during manufacture (Par 0031).  
(xi) The proposed combination does not explicitly teach:  
wherein said rearward hanger portion has at least one cooling cavity within an aft wall of the rearward hanger portion, 
wherein the at least one cooling cavity does not provide flow communication with a shroud cavity. 
(xii) Proctor ‘257 is also in the field of shrouds (see title) and teaches a shroud hanger assembly (shroud assembly 10) comprising: 
a rearward hanger portion (flange 40, aft rail 30, flange 60, and aft rails 48; Fig 1), 
wherein said rearward hanger portion has at least one cooling cavity (cooling holes 63/98, Figs 1/3-4) within an aft wall (aft rail 48, Figs 1/3) of the rearward hanger portion, 
wherein the at least one cooling cavity does not provide flow communication (both cooing holes 63/98 and passages 80 are exhausting cooling air from space between baffle 68 and base 44 and therefore no flow in on will not also flow through the other, Figs 1/3-4) with a shroud cavity (passages 80, Fig 1). 
(xiii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rearward hanger portion of the proposed combination with the above aforementioned at least one cooling cavity as taught by Proctor ‘257 for the purpose of cooling structures adjacent to a hook of the rearward hanger portion (Col 4 Lns 45-52), cooling aft corners of the shroud hanger assembly, and/or pressurizing cavities aft of the shroud assembly thereby preventing flow of hot combustion gasses into cavities aft of the shroud assembly (Col 5 Lns 13-21). 
(b) Regarding claim 6:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) The proposed combination further teaches a circumferential shroud rib (Franks: forward bearing surface 66, aft bearing surface 70) disposed on one of said shroud and said multi-piece shroud hanger for engaging said shroud with said shroud hanger assembly (Franks: Fig 1).
(c) Regarding claims 7 & 8:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses at least one cooling channel (feed passages 71) extending through one of said forward hanger portions and said rearward hanger portions of said shroud hanger assembly (Fig 1) for impingement cooling of said shroud (feed passages 71 supply cooling air to impingement holes 98, Fig 1, Par 0049); and a baffle (96) in flow communication with said at least one cooling channel (Par 0049).
(d) Regarding claim 9:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein one of said forward hanger portion and said rearward hanger portion is larger than the other of said forward hanger portion and said rearward hanger portion (Fig 1).
(e) Regarding claim 11:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said forward hanger portion is connected to said rearward hanger portion at only one end of said forward hanger portion (Fig 1).



(f) Regarding claim 12:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said forward and rearward hanger portions apply said axial interference force to said shroud (Par 0046).
(g) Regarding claim 13:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said shroud has a u-shaped cross-section (end face 42, Fig 2; also arcuate section of shroud 18 could be considered U-shaped).
(h) Regarding claim 14:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said shroud has a closed cross-section (cross section taken within outer wall 22, Fig 2). 
(i) Regarding claim 21:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) The proposed combination further teaches wherein the linearly extending chordal interface rib extends into a chordal groove (Proctor: slot 42). 
(j) Regarding claim 22:
(i) The proposed combination teaches the shroud hanger assembly of claim 21. 
(ii) The proposed combination further teaches wherein the chordal groove is beneath a tab (Franks: any of outer leg 56, forward hook 58, or forward rail 72, Fig 1; Proctor: end of arm 32 comprising forward face 28a, Fig 4). 
(k) Regarding claim 23:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein the first material is a metallic material (Par 0046). 
(l) Regarding claims 24-25:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses a baffle (impingement baffle 96) in flow communication with said at least one cooling channel (Par 0049, Fig 1), the baffle defining a plurality of cooling holes (impingement holes 98); wherein the plurality of cooling holes are defined by a lower surface of the baffle (Fig 1). 
(m) Regarding claims 26-27:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein the rearward hanger portion comprises an aft wall (aft inner leg 68, Fig 1), the aft wall comprising a flange (flange portion extending axially aft of aft inner leg 68, Fig 1); wherein the flange is configured to support an aft stage nozzle (aft nozzle band 21, Fig 1). 
(n) Regarding claim 28: 
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) Franks further discloses wherein said rearward hanger portion has at least one cooling cavity (see cavities in annotated Figure 1 below) within an aft wall of the rearward hanger portion (Fig 1), wherein the at least one cooling cavity does not provide flow communication with a shroud cavity (spent cooling air from the plenum “P” exits through purge holes 100, Par 0050; said spent cooling air prevented from leaking into cavities aft of shroud segment 18 by sealing contact of aft bearing surface 70, Pars 0046/0048; see also sealing features in annotated Figure 1 below). 

    PNG
    media_image1.png
    411
    533
    media_image1.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130156556 to Franks in view of US 20050129499 to Morris in further view of US 5553999 to Proctor (henceforth referred to as Proctor ‘999) in even further view of US 20060034685 to Kizuka in even further view of US 6139257 to Proctor (henceforth referred to as Proctor ‘257) in even further view of US 20090285675 to Lewis.
(a) Regarding claim 10:
(i) The proposed combination teaches the shroud hanger assembly of claim 1. 
(ii) The proposed combination does not explicitly teach end walls which increase stiffness of said rearward hanger portion.
(iii) Lewis is also in the field of turbomachines (Par 0002) and teaches an inner shroud (700, Par 0036, Fig 7) comprising: 
a circumferentially and axially extending wall (upper surface 704, lower surface 706; Par 0036; Fig 7), 
circumferentially and radially extending walls (first end portion 708 or second end portion 710; Par 0036; Fig 7), wherein 
the axially extending wall and radially extending walls being connected by end walls (end rails 712a/b, Par 0036, Fig 7) which increase stiffness (Par 0036). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the rearward hanger portion as taught by the proposed combination to have end walls as taught by Lewis for the purpose of increasing structural stiffness (Par 0036).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745